

Exhibit 10.10
GENERAL RELEASE AND WAIVER


This general release and waiver (“Agreement”) is made by and between Brenda
Galgano (“Employee”) and Vitamin Shoppe, Inc. and Vitamin Shoppe Industries Inc.
(collectively the “Company”).


In consideration of the premises and the mutual covenants set forth herein and
for other good and valuable consideration, including the Consulting Agreement
between the parties made contemporaneously herewith, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:


1.Separation Date.


a.    Employee has resigned her employment with the Company and Employee’s last
day of employment with the Company and her last day as an officer or director of
the Company or any of its subsidiaries or affiliates is June 5, 2018
(“Separation Date”). Employee affirms Employee will not execute this Agreement
until on or after Employee’s last day of employment. Upon the Separation Date,
health insurance benefits cease and Employee may choose to continue health
insurance benefits offered in adherence to federal guidelines and pursuant to
the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), 29 U.S.C. § 1161
et seq. Employee acknowledges that Employee shall be required to pay all
insurance premiums and administrative fees provided for under COBRA. Information
regarding continuation of benefits under COBRA will be forwarded to Employee
under separate cover from the Company’s COBRA administrator.


2.    General Release of Claims, Claims Not Released & Related Provisions.


a.General Release of Claims. Employee, Employee’s heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as “Employee”) knowingly and voluntarily releases and forever
discharges the Company, its owners, affiliates, subsidiaries, divisions,
insurers, attorneys, successors and assigns, and the current and former
employees, officers, directors and agents thereof (collectively referred to
throughout the remainder of this Agreement as “Employer”), of and from any and
all claims, whether known and unknown, Employee has or may have against Employer
as of the date of execution of this Agreement, including, but not limited to,
any alleged violation of Title VII of the Civil Rights Act of 1964, The Civil
Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United States
Code, The Employee Retirement Income Security Act of 1974, The Immigration
Reform and Control Act, The Sarbanes-Oxley Act of 2002, The Americans with
Disabilities Act of 1990, The Equal Pay Act, The Family and Medical Leave Act,
The Age Discrimination in Employment Act of 1967, The Older Workers Benefits
Protection Act of 1990, The Workers Adjustment and Retraining Notification Act,
The Occupational Safety and Health Act, The Fair Credit Reporting Act, The New
Jersey Law Against Discrimination, The New Jersey Civil Rights Act, The New
Jersey Family Leave Act, The New Jersey State Wage and







--------------------------------------------------------------------------------




Hour Law, The New Jersey Conscientious Employee Protection Act, The New Jersey
Equal Pay Law, The New Jersey Occupational Safety and Health Law, The New Jersey
Smokers’ Rights Law, The New Jersey Genetic Privacy Act, The New Jersey Fair
Credit Reporting Act, The New Jersey Statutory Provision Regarding
Retaliation/Discrimination for Filing a Workers’ Compensation Claim, The New
Jersey Public Employees’ Occupational Safety and Health Act, The Millville
Dallas Airmotive Plant Job Loss Notification Act, The New Jersey Laws Regarding
Political Activities of Employees, Lie Detector Tests, Jury Duty, Employment
Protection, and Discrimination, any other federal, state or local civil, human
rights, bias, whistleblower, discrimination, retaliation, compensation,
employment, labor or other local, state or federal law, regulation or ordinance,
any amendments to the foregoing laws, any benefit, payroll or other plan, policy
or program, any public policy, contract, third-party beneficiary, tort or common
law claim; or, any claim for costs, fees, or other expenses including attorneys’
fees.
b.    Claims Not Released. Employee is not waiving any rights Employee may have
to: (i) Employee’s own vested accrued employee benefits under the Company’s
health, welfare, or retirement benefit plans as of the last day of employment;
(ii) benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (iii) pursue claims
which by law cannot be waived by signing this Agreement; (iv) enforce this
Agreement; and/or (v) challenge the validity of this Agreement.
c.    Governmental Agencies. Nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, whistleblower proceeding or other proceeding before
any federal, state, or local government agency (e.g. EEOC, NLRB, SEC., etc.),
nor does anything in this Agreement preclude, prohibit, or otherwise limit, in
any way, Employee’s rights and abilities to contact, communicate with, report
matters to, or otherwise participate in any whistleblower program administered
by any such agencies. However, to the maximum extent permitted by law, Employee
agrees that if such an administrative claim is made, Employee shall not be
entitled to recover any individual monetary relief or other individual remedies.
d.    Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Employee waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which Employer is a party. Notwithstanding any other provision of
this Agreement, only a court of competent jurisdiction is authorized to
interpret this class, collective and representative action waiver.
3.    Acknowledgments and Affirmations.


a.    Employee affirms Employee has not filed, caused to be filed, or presently
is a party to any claim against Employer.


b.    Employee affirms Employee has been paid and/or has received all
compensation, wages, bonuses, commissions and/or benefits to which Employee may
be entitled







--------------------------------------------------------------------------------




as of the Separation Date, except for a payout of all accrued but unused PTO,
which shall be paid to Employee in a lump sum within twenty-eight (28) calendar
days following Employee’s Separation Date. Employee affirms Employee has been
granted any leave to which Employee was entitled under the Family and Medical
Leave Act or related state or local leave or disability accommodation laws.
Employee affirms that all of the Company’s decisions regarding Employee’s pay
and benefits through the date of Employee’s execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, sexual orientation,
gender identity, religion, national origin, protected veteran status or any
other classification protected by law.


c.    Employee affirms Employee has no known workplace injuries or occupational
diseases.


d.    Employee affirms Employee has not divulged any proprietary or confidential
information of Employer and will continue to maintain the confidentiality of
such information consistent with Employer’s policies and Employee’s agreement(s)
with Employer and/or common law.


e.    Employee further affirms Employee has not been retaliated against for
reporting any allegations of wrongdoing by Employer or its officers, including
any allegations of corporate fraud.


f.    Employee affirms Employee is not a Medicare or Medicaid beneficiary as of
the date of this Agreement and, therefore, no conditional payments have been
made by Medicare or Medicaid.


g.    Employee affirms that until the Separation Date, Employee was responsible
for establishing and maintaining disclosure controls and procedures and internal
control over financial reporting for the Company and is unaware of any material
weakness in such controls and procedures that should be brought to the attention
of the Board of Directors of the Company or any committee thereof. Nor is
Employee aware of any material misstatement of the Company's annual or interim
financial statements or any inappropriate accounting entries, including any
entries that accelerate revenue into the current period, defer expenses into a
subsequent period, or capitalize costs that should be expensed.


4.    Non-Disparagement. Employee agrees not to defame or maliciously disparage
Employer in any manner whatsoever.


5.    Limited Disclosure and Return of Property.


a.    Employee agrees not to disclose any information regarding the underlying
facts leading up to or the existence or substance of this Agreement, except to
Employee’s spouse, domestic partner, tax advisor, an attorney with whom Employee
chooses to consult regarding Employee’s consideration of this Agreement or to
any federal, state or local government agency.
    







--------------------------------------------------------------------------------




b.    Employee affirms that Employee has returned all of the Company’s property,
documents, and/or any confidential information in Employee’s possession or
control. Employee also affirms that Employee is in possession of all of
Employee’s property that Employee had at the Company’ premises and that the
Company is not in possession of any of Employee’s property.




6.    Preservation of Confidential Information and Restrictive Covenants.
 
a.    Employee acknowledges during the course of Employee’s employment, Employee
had access to information that is confidential and proprietary to Employer
(“Confidential Information”). Employee agrees the Company had no obligation to
specifically identify any information as Confidential Information in order for
it to be entitled to protection as such. For purposes of this Agreement,
Confidential Information shall include all information that is not known by, or
generally available to, the public at large and that concerns the business
affairs of Employer, including, but not limited to, Employer’s finances,
business or strategic plans, marketing plans, business plans, methods of
operation, trade secrets, information about client preferences and
decision-makers, employee compensation, cost and pricing, existing or
contemplated products and services, and existing and prospective clients.
Employee further agrees that Employee will not disclose to any person or use for
Employee’s benefit or the benefit of others, any Confidential Information
without the prior written consent of the Company.


b.    Employee acknowledges that Employee continues to be bound by the
non-competition and non-solicitation provisions in any agreement between
Employer and Employee that predate this Agreement and that such provisions shall
not be voided or superseded by this Agreement.


c.    18 U.S.C. § 1833(b) states: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Accordingly, Employee has the
right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. Employee also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).


d.    Nothing in this Agreement prohibits Employee from reporting possible
violations of United States federal law or regulation to any governmental agency
or entity, including but not limited to, the United States Department of
Justice, the United States Securities and Exchange Commission, the United States
Congress, and any Inspector General of any United States federal agency, or
making other disclosures that are protected under the







--------------------------------------------------------------------------------




whistleblower provisions of United States federal, state or local law or
regulation; provided, that Employee will use Employee’s reasonable best efforts
to (1) disclose only information that is reasonably related to such possible
violations or that is requested by such agency or entity, and (2) request that
such agency or entity treat such information as confidential. Employee does not
need prior authorization from the Company to make any such reports or
disclosures and is not required to notify the Company that Employee has made
such reports or disclosures. This Agreement does not limit Employee’s right to
receive an award for information provided to any governmental agency or entity.


7.    Relief For Breach of This Agreement. Employee agrees that it is fair and
reasonable and necessary to protect the business, operations, assets and
reputation of the Company for Employee to make the covenants and undertakings
set forth in Paragraphs 4, 5 and 6. Furthermore, Employee agrees that if
Employee breaches or attempts to breach or violate any of the foregoing
provisions, the Company will be irreparably harmed and monetary damages will not
provide an adequate remedy. Accordingly, it is agreed that the Company may apply
for and shall be entitled to temporary, preliminary and permanent injunctive
relief (without the necessity of posting a bond or other security) in order to
prevent breach of this Agreement or to specifically enforce the provisions
hereof, and Employee hereby consents to the granting of such relief, without
having to prove the inadequacy of the available remedies at law or actual
damages. It is understood that any such injunctive remedy shall not be exclusive
or waive any rights to seek other remedies at law or in equity. Employee further
agrees that the covenants and undertakings covered by this Agreement are
reasonable in light of the facts as they exist on the date hereof. However, if
at any time, a court shall determine that the scope or subject matter is
unreasonable in any respect, it shall be modified as such court determines may
be reasonable.
 
8.    Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of New Jersey without regard
to its conflict or choice of law provisions. In the event Employee or the
Company breaches any provision of this Agreement, Employee and the Company
affirm that either may institute an action to specifically enforce any term or
terms of this Agreement. If any provision of this Agreement is declared illegal
or unenforceable by any arbitrator of competent jurisdiction, the parties agree
the arbitrator shall have the authority to modify, alter or change the
provision(s) in question to make the Agreement legal and enforceable. If this
Agreement cannot be modified to be enforceable, excluding the general release
language, such provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect. If the general release
language is found to be illegal or unenforceable, Employee agrees to execute a
binding replacement release.


9.    Amendment. Except as provided in Paragraphs 7 and 8 above, this Agreement
may not be modified, altered or changed without the express written consent of
both parties wherein specific reference is made to this Agreement.


10.    Revocation. Employee may revoke this Agreement for a period of seven (7)
calendar days following the day Employee executes this Agreement. Any revocation
within this period must be submitted, in writing, to the office of the General
Counsel, and state, “I







--------------------------------------------------------------------------------




hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to the office of the General Counsel, or
mailed to Vitamin Shoppe Industries Inc., 300 Harmon Meadow Blvd., Secaucus, New
Jersey 07094 ATTN: General Counsel and postmarked within seven (7) calendar days
of execution of this Agreement. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in New Jersey, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday.




11.    Resolution of Disputes.


a.    Any controversy or claim arising out of this Agreement, or the breach
thereof, shall be submitted to and finally determined by binding arbitration in
accordance with the Vitamin Shoppe Dispute Resolution Program Rules of Dispute
Resolution.
  
b.    Claims subject to this arbitration provision are and shall be (i) those
claims which arise out of or relate to this Agreement, including the
enforceability and/or violation of any term or provision of this Agreement;
and/or (ii) in the event that Paragraph 2 of this Agreement is determined or
deemed to be void or unenforceable, in whole or in part, those claims which
arise out of or relate to any rights or claims, or constituting any claims, that
are described in and/or are referred to, and were intended to be waived and
released, in Paragraph 2 of this Agreement.
c.    In the event sub-section (ii) of Paragraph 11(b) becomes operative,
Employee expressly waives any right or ability to be a class or collective
action representative or to otherwise participate in any putative or certified
class, collective or multi-party action or proceeding based on such a claim in
which Employer is a party. This agreement authorizes only bi-lateral arbitration
and does not authorize class, collective, or representative claims.
Notwithstanding any other provision of this Agreement, only a court of competent
jurisdiction is authorized to interpret this class, collective and
representative action waiver. Furthermore, notwithstanding anything contained in
the rules of the AAA or any other organization, an arbitrator shall not have the
authority to interpret this class, collective and representative action waiver
and shall not have the authority to order or preside over a class, collective or
representative action.


d.    In the event that the parties agreement to arbitrate is determined by a
court with appropriate jurisdiction to be unenforceable, Employee waives
Employee’s right, if any, to a trial by jury (i) of any claim arising out of or
in connection with this Agreement; or (ii) in the event that Paragraph 2 of this
Agreement is determined or deemed to be void or unenforceable, of any claims
that are described in and/or referred to, and were intended to be waived and
released, in Section 2 of this Agreement.


12.    Nonadmission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by either party of any
liability or unlawful conduct of any kind.







--------------------------------------------------------------------------------






13.    Entire Agreement. This Agreement and the Consulting Agreement set forth
the entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties, except as otherwise stated
herein. Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to accept this Agreement, except for those
set forth in this Agreement.


14.    Section Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.
15.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and each of which shall together constitute
one and the same agreement. This Agreement shall not be enforceable until
executed by the Company.


16.    Legal Fees. Each party will be responsible for its own legal fees or
costs, if any, incurred in connection with the negotiation and settlement of
this Agreement.


17.    Competency to Waive Claims. At the time of considering or executing this
Agreement, Employee was not affected or impaired by illness, use of alcohol,
drugs or other substances or otherwise impaired. Employee is competent to
execute this Agreement and knowingly and voluntarily waives any and all claims
Employee may have against Employer. Employee certifies that Employee is not a
party to any bankruptcy, lien, creditor-debtor or other proceedings which would
impair Employee’s right or ability to waive all claims Employee may have against
Employer.


EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING IT.


EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.


HAVING ELECTED TO EXECUTE THIS AGREEMENT AND TO FULFILL THE PROMISES ABOVE,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST EMPLOYER.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
General Release and Waiver as of the date set forth below:


BRENDA GALGANO




/s/ Brenda Galgano
Employee Signature


Date:   


VITAMIN SHOPPE INDUSTRIES INC.




By: /s/ Teresa Orth
      Teresa Orth
      SVP Human Resources


Date: 6/4/2018










